

115 HR 6083 IH: To amend the Omnibus Public Land Management Act of 2009 to modify the terms of the Jackson Gulch rehabilitation project in Colorado, and for other purposes.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6083IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mr. Tipton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Omnibus Public Land Management Act of 2009 to modify the terms of the Jackson Gulch
			 rehabilitation project in Colorado, and for other purposes.
	
 1.Modification of Jackson Gulch rehabilitation project, ColoradoSection 9105(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1303) is amended—
 (1)in paragraph (1)— (A)by striking requirement and inserting and cost-sharing requirements; and
 (B)by inserting , which shall be not more than 65 percent of that total cost before the period at the end; (2)in paragraph (3)—
 (A)in the paragraph heading, by striking requirement and inserting and cost-sharing requirements; (B)in subparagraph (A), in the matter preceding clause (i), by striking The Secretary shall recover from the District as reimbursable expenses and inserting Subject to subparagraph (C), the District shall be liable under this subsection for an amount equal to;
 (C)in subparagraph (B)— (i)in the matter preceding clause (i), by striking Secretary shall recover reimbursable expenses and inserting District shall pay the Project costs for which the District is liable; and
 (ii)in clause (ii), by striking 15 and inserting not more than 40; and (D)by striking subparagraph (C) and inserting the following:
					
 (C)CreditIn determining the exact amount for which the District is liable under this paragraph, the Secretary shall—
 (i)review and approve all final costs associated with the completion of the Project; and (ii)credit the district for all amounts paid by the District for engineering work and improvements directly associated with the Project, whether before, on, or after the date of enactment of this Act.; and
 (3)in paragraph (7), by striking $8,250,000. and inserting the following:  the lesser of—(A)not more than 65 percent of the total cost of carrying out the Project; and (B)$5,350,000..
			